December 3, 2015

                               NO. 03-15-00467-CR


                                     IN THE


                              COURT OF APPEALS

           FOR THE THIRD SUPREME JUDICIAL DISTRICT OF TEXAS



                            AMADOR FERNANDEZ,

                                                  Appellant.

                                       VS.


                            THE STATE OF TEXAS,

                                                  Appellee.



                       From the 119™ Judicial District Court
                          of Tom Green County, Texas
                Honorable Ben Woodward, District Judge Presiding



    MOTION FOR PRO SE ACCESS TO THE APPELLATE RECORD




     To the honorable justice of said court:

      Amador Fernandez, acting Pro Se, files this Motion for Pro Se Access to the

Appellate Record.

      1.      Appellant's court-appointed counsel has filed a Motion to Withdraw
            and an Anders brief.


      2.    Movant desires to exercise his right to review the record and file a

            response on his behalf identifying matters which the court should

            consider in deciding whether the case presents any meritorious

            grounds for appeal.

      3.    In order to effectively prepare the response, Movant needs access to

            the appellate record.

      Movant asks that the court order the clerk of the trial court to provide

Movant with a copy of the appellate record.




                                      By:
                                              Amador Fernandez
                                              ProSe
ffi
•si

m
+

in
$>
-j




             §
                 "te
             o

                 m
             o
                 s
                 ?in

             2   d




      0 vV